Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The amendment on 7/2/2021 to the specification to changed reference 38 from “cone slot 38” to --notch 38--.  However, as claims 5 and 15 refer to a cone slot, there is now a lack of proper antecedent in the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is “A powered cutting tool”.  However, no where in claim 1 is there a cutting tool or cutting action implicitly stated or implied.  It is not clear how the body of claim 1 defines a powered cutting tool, the title is incongruent with the body of the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha.
In regards to claim 1, Priha discloses a powered cutting tool comprising: a base (frame element 102); an electric motor (electric motor; paragraph [0011]); a plurality of rollers (support rollers 103) rotatably supported on the base (102), at least one of which is rotatably powered by the motor (“The apparatus comprises most preferably a motor, such as a battery powered or mains powered electric motor, which is adapted to rotate at least one of said support rollers. The motor is adapted to rotate the support roller and thereby a workpiece” paragraph [0011]); a frame (auxiliary frame element 108) extending from the base (102), the frame (108) defining a threaded receiving region (receiving threaded shaft of adjustment element 110); a feedscrew (adjustment element 110 “The adjustment element can be for example an adjustment element implemented by means of a threaded shaft, on one end of which is mounted the machining unit” paragraph [0031];  defining a first end and a second end, the feedscrew including a threaded region extending at least partially between the first end and the second end, the threaded region of the feedscrew threadedly engaged with the threaded receiving region of the frame (“and which adjustment element links up with the auxiliary frame element through the intermediary of a thread.” Paragraph [0031]; a handle engaged at the first end of the feedscrew (the knob at the top of 110).
In regards to claim 2, Priha discloses comprising: an auto cut wheel system (machining unit 104) engaged at the second end of the feedscrew (110); wherein upon rotation of the handle and the feedscrew, the distance between the auto cut wheel system and the plurality of rollers is selectively adjusted (“The machining unit 104 is adapted to be moved with respect to the auxiliary frame element 108 and towards or away from the support rollers 103 or the piece 101 through the intermediary of an adjustment element 110” paragraph [0031].
In regards to claim 3, Priha discloses wherein the auto cut wheel system includes: at least one cutting wheel (105) and axle assembly (axle 112); a feed spring (Belleville springs 115; fig. 4) defining a first end and a second end (top/bottom of 115); a carriage (member extending from the shaft 110; surrounding 112; see fig. 2 and 4) disposed between the axle assembly (112) and the first end of the feed spring (top of 115); wherein the second end (bottom of 115) of the feed spring is engaged with the second end of the feedscrew (engaged at the opposite end away from the handle).
In regards to claim 6, Priha discloses comprising: height adjustment provisions (wedging assembly 111/ support points 107) enabling the height of the frame relative to the base, to be selectively adjusted (107 engages various wedges 111; fig. 1; paragraph [0032]).
In regards to claim 8, Priha discloses an adjustable speed switch for selecting different motor speeds (“The apparatus comprises a motor 116 typically adjustable in terms of the speed and direction of its rotation” paragraph [0030]).
In regards to claim 10, Priha discloses wherein the auto cut wheel system includes at least one press wheel (106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11, 12, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Fundell (U.S. Patent 4,412,401).
In regards to claim 12, Priha discloses a powered cutting tool comprising: a base (frame element 102); an electric motor (electric motor; paragraph [0011]); a plurality of rollers (support rollers 103) rotatably supported on the base (102), at least one of which is rotatably powered by the motor (“The apparatus comprises most preferably a motor, such as a battery powered or mains powered electric motor, which is adapted to rotate at least one of said support rollers. The motor is adapted to rotate the support roller and thereby a workpiece” paragraph [0011]); a frame (auxiliary frame element 108) extending from the base (102), the frame (108) defining a threaded receiving region (receiveing threaded shaft of adjustment element 110); a feedscrew (adjustment element 110 “The adjustment element can be for example an adjustment element implemented by means of a threaded shaft, on one end of which is mounted the machining unit” paragraph [0031];  defining a first end and a second end, the feedscrew including a threaded region extending at least partially between the first end and the second end, the threaded region of the feedscrew threadedly engaged with the threaded receiving region of the frame (“and which adjustment element links up with the auxiliary frame element through the intermediary of a thread.” Paragraph [0031]; a handle engaged at the first end of the feedscrew (the knob at the top of 110);  a cutting wheel system engaged at the second end of the feedscrew, the cutting wheel system (machining unit 104) including at least one cutting wheel (105) and a press wheel (106); wherein upon rotation of the handle (knob of 110) and the feedscrew (110), the distance between the cutting wheel system and the plurality of rollers is selectively adjusted (“The machining unit 104 is adapted to be moved with respect to the auxiliary frame element 108 and towards or away from the support rollers 103 or the piece 101 through the intermediary of an adjustment element 110” paragraph [0031]).
Priha does not disclose wherein each of the support roller (103) and the press wheel (106) include a non-metal outer surface.  Attention is further directed to the Fundell reference. Fundell discloses an apparatus for processing tubes that are supported by lower rollers 11 and pressed from above by a pulley 58.  The tubes are rotated while the cutting saw or grinder severs the end of the tube.  Fundell discloses that both the lower rollers and the pulley are known to be coated with rubber (col. 2, lines 33-41; col. 5, lines 48-50), the rubber providing a supporting surface for rotating the larger tubes that won’t mar the surface.  It similarly would have been obvious to one having ordinary skill in the art to have incorporated the teachings of a rubber coating as taught by Fundell on Priha’s support roller and press wheel to support the tube while rotating for the same non-marring properties. 
In regards to claim 9, the modified device of Priha discloses wherein the plurality of rollers (e.g. 103) include at least one roller having a non-metal outer surface (rubber as modified by Fundell).
In regards to claim 11, the modified device of Priha discloses wherein the at least one press wheel (106) has a non-metal outer surface (rubber as modified by Fundell).
In regards to claim 13, Priha discloses wherein the auto cut wheel system includes: an axle assembly (axle 112); a feed spring (Belleville springs 115; fig. 4) defining a first end and a second end (top/bottom of 115); a carriage (member extending from the shaft 110; surrounding 112; see fig. 2 and 4) disposed between the axle assembly (112) and the first end of the feed spring (top of 115); wherein the second end (bottom of 115) of the feed spring is engaged with the second end of the feedscrew (engaged at the opposite end away from the handle).
In regards to claim 16, the modified device of Priha discloses comprising: height adjustment provisions (wedging assembly 111/ support points 107) enabling the height of the frame relative to the base, to be selectively adjusted (107 engages various wedges 111; fig. 1; paragraph [0032]).
In regards to claim 18, Priha discloses an adjustable speed switch for selecting different motor speeds (“The apparatus comprises a motor 116 typically adjustable in terms of the speed and direction of its rotation” paragraph [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Mashata (U.S. Patent 5,315,759).
In regards to claim 7, Prinha discloses the claimed invention except wherein the auto cut wheel system includes a plurality of cutting wheels.  Attention is further directed to the Mashata pipe cutting device that cuts a pipe supported on a power roller 4 by two cutting rollers 8,8.  Mashata discloses that two cutting rollers increase the cutting speed.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a second cutting blade as taught by Mashata on the Priha cutting system to also benefit from an increase in the cutting speed and efficiency of the tool.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Fundell (U.S. Patent 4,412,401) and in further view of Mashata (U.S. Patent 5,315,759).
In regards to claim 7, the modified device of Prinha discloses the claimed invention except wherein the auto cut wheel system includes a plurality of cutting wheels.  Attention is further directed to the Mashata pipe cutting device that cuts a pipe supported on a power roller 4 by two cutting rollers 8,8.  Mashata discloses that two cutting rollers increase the cutting speed.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a second cutting blade as taught by Mashata on the Priha cutting system to also benefit from an increase in the cutting speed and efficiency of the tool.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Xu (U.S. Publication 2019/0329335).  In regards to claim 4, Priha discloses the claimed invention except for a latch assembly, the latch assembly including a base secured to the frame, and a selectively positionable member movably mounted with the base, the member defining an engagement end; wherein the member is positionable between an engaged position in which the engagement end of the member is in contact with and engaged with the feedscrew, and a disengaged position in which the engagement end of the member is free from contact with the feedscrew.  Attention is further directed to the Xu cutter. Xu discloses a pipe cutter wherein the pipe is supported by a plurality of rollers 2 and a circular cutting blade that is attached to a feed screw is rotatably advanced into engagement with the pipe to clamp the pipe between the roller and cutter and allow for rotation and cutting off of the pipe.  Xu also discloses the use of a toothed fastener 9 that engages with the threads of the feed screw to lock the feed screw at the desired height away from the pipe such that the feed screw cannot accidently be moved away from the pipe and the pressure is maintained during cutting.  One having ordinary skill in the art would have been similarly motivated to have provided a fastener on the feed screw of Priha as taught by Xu to latch the feedscrew at the desired position so that the location of the feedscrew relative to the pipe was secured from accidental movement.   
Therefore the modified device of Priha discloses a latch assembly  (as modified by Xu), the latch assembly including a base secured to the frame (fixed block 4; Xu), and a selectively positionable member (toothed fastener 9 Xu) movably mounted with the base (4 Xu), the member defining an engagement end (91 Xu; Fig. 3); wherein the member is positionable between an engaged position in which the engagement end of the member is in contact with and engaged with the feedscrew (biased by spring 10 into feedscrew 6 Xu; 110 Priha) , and a disengaged position (user pressed on top of fastener 9 Xu) in which the engagement end (91 Xu) of the member is free from contact with the feedscrew (6 Xu; 110 Priha).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Fundell (U.S. Patent 4,412,401) and in further view of Xu (U.S. Publication 2019/0329335).
In regards to claim 14, the modified device of Priha discloses the claimed invention except for a latch assembly, the latch assembly including a base secured to the frame, and a selectively positionable member movably mounted with the base, the member defining an engagement end; wherein the member is positionable between an engaged position in which the engagement end of the member is in contact with and engaged with the feedscrew, and a disengaged position in which the engagement end of the member is free from contact with the feedscrew.  Attention is further directed to the Xu cutter. Xu discloses a pipe cutter wherein the pipe is supported by a plurality of rollers 2 and a circular cutting blade that is attached to a feed screw is rotatably advanced into engagement with the pipe to clamp the pipe between the roller and cutter and allow for rotation and cutting off of the pipe.  Xu also discloses the use of a toothed fastener 9 that engages with the threads of the feed screw to lock the feed screw at the desired height away from the pipe such that the feed screw cannot accidently be moved away from the pipe and the pressure is maintained during cutting.  One having ordinary skill in the art would have been similarly motivated to have provided a fastener on the feed screw of Priha as taught by Xu to latch the feedscrew at the desired position so that the location of the feedscrew relative to the pipe was secured from accidental movement.   
Therefore the modified device of Priha discloses a latch assembly  (as modified by Xu), the latch assembly including a base secured to the frame (fixed block 4; Xu), and a selectively positionable member (toothed fastener 9 Xu) movably mounted with the base (4 Xu), the member defining an engagement end (91 Xu; Fig. 3); wherein the member is positionable between an engaged position in which the engagement end of the member is in contact with and engaged with the feedscrew (biased by spring 10 into feedscrew 6 Xu; 110 Priha) , and a disengaged position (user pressed on top of fastener 9 Xu) in which the engagement end (91 Xu) of the member is free from contact with the feedscrew (6 Xu; 110 Priha).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of Maruyama (U.S. Patent 4,443,943).
In regards to claim 5, Priha discloses the claimed invention except wherein the feedscrew further defines a cone slot proximate the first end of the feedscrew and the handle includes: a cone pin sized and shaped to releasably engage the cone slot defined in the feedscrew; an adjusting screw; an adjusting spring disposed between the cone pin and the adjusting screw; wherein upon rotating the adjusting screw, the adjusting spring applies a variable force on the cone pin.  Attention is further directed to the Maruyama pipe cutter.  Maruyama discloses:
“A pipe cutter comprising a guide member, a pair of supporting arms which are slidably arranged on the guide member, rotatable supporting rollers which hold a pipe to be cut on at least three points of the peripery thereof, a sliding member having a cutting tool fixed thereto, which is mounted on one of the supporting arms, and a feed screw shaft provided with a handle and screwed to the sliding member, wherein by turning the feed screw shaft, the sliding member and cutting tool can be moved in a predetermined direction, the improvement comprising a frictional clutch which is interposed between said handle and said feed screw shaft so that rotation of the handle is transmitted to the feed screw shaft only when the cutting resistance acting on the side of the feed screw shaft is smaller than a predetermined value” (abstract). 

Thereby Maruyama discloses a frictional clutch that can release the handle from its action on the cutting tool, when the cutting resistance acting on the cutting tool rises above a predetermined value, whereby the depth of cut effected by each individual cutting operation can be kept substantially constant.  It would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Maruyama onto the Priha feedscrew to also maintain a constant cutting operation to reduce the breakage or wearing of the cutting tool.   The modified device of Priha thereby discloses a cone slot (v-groove 71 Maruyama Fig. 2) proximate the first end of the feedscrew and the handle includes: a cone pin (63 Maruyama) sized and shaped to releasably engage the cone slot (v-groove 71 Maruyama Fig. 2) defined in the feedscrew; an adjusting screw (68 Maruyama) ; an adjusting spring (65 Maruyama) disposed between the cone pin (63 Maruyama ) and the adjusting screw( 68 Maruyama); wherein upon rotating the adjusting screw (68 Maruyama), the adjusting spring (65 Maruyama) applies a variable force on the cone pin (63 Maruyama).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Priha et al. (U.S. Publication 2014/0150266), herein referred to as Priha in view of in view of Fundell (U.S. Patent 4,412,401) and in further view of Maruyama (U.S. Patent 4,443,943).
In regards to claim 15, the modified device of Priha discloses the claimed invention except wherein the feedscrew further defines a cone slot proximate the first end of the feedscrew and the handle includes: a cone pin sized and shaped to releasably engage the cone slot defined in the feedscrew; an adjusting screw; an adjusting spring disposed between the cone pin and the adjusting screw; wherein upon rotating the adjusting screw, the adjusting spring applies a variable force on the cone pin.  Attention is further directed to the Maruyama pipe cutter.  Maruyama discloses:
“A pipe cutter comprising a guide member, a pair of supporting arms which are slidably arranged on the guide member, rotatable supporting rollers which hold a pipe to be cut on at least three points of the peripery thereof, a sliding member having a cutting tool fixed thereto, which is mounted on one of the supporting arms, and a feed screw shaft provided with a handle and screwed to the sliding member, wherein by turning the feed screw shaft, the sliding member and cutting tool can be moved in a predetermined direction, the improvement comprising a frictional clutch which is interposed between said handle and said feed screw shaft so that rotation of the handle is transmitted to the feed screw shaft only when the cutting resistance acting on the side of the feed screw shaft is smaller than a predetermined value” (abstract). 

Thereby Maruyama discloses a frictional clutch that can release the handle from its action on the cutting tool, when the cutting resistance acting on the cutting tool rises above a predetermined value, whereby the depth of cut effected by each individual cutting operation can be kept substantially constant.  It would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Maruyama onto the Priha feedscrew to also maintain a constant cutting operation to reduce the breakage or wearing of the cutting tool.   The modified device of Priha thereby discloses a cone slot (v-groove 71 Maruyama Fig. 2) proximate the first end of the feedscrew and the handle includes: a cone pin (63 Maruyama) sized and shaped to releasably engage the cone slot (v-groove 71 Maruyama Fig. 2) defined in the feedscrew; an adjusting screw (68 Maruyama) ; an adjusting spring (65 Maruyama) disposed between the cone pin (63 Maruyama ) and the adjusting screw( 68 Maruyama); wherein upon rotating the adjusting screw (68 Maruyama), the adjusting spring (65 Maruyama) applies a variable force on the cone pin (63 Maruyama).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724